


Exhibit 10.1




































ROCK-TENN COMPANY


AMENDED AND RESTATED 2004 INCENTIVE STOCK PLAN







--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page


§ 1. BACKGROUND AND PURPOSE
1

§ 2. DEFINITIONS
1

2.1
Affiliate                                    1

2.2
Board                                        1

2.3
Cash Bonus Incentive                            1

2.4
Cash Bonus Incentive Certificate                        1

2.5
Change Effective Date                            1

2.6
Change in Control                                1

2.7
Code                                        3

2.8
Committee                                    3

2.9
Company                                    3

2.10
Director                                    3

2.11
Eligible Employee                                3

2.12
Fair Market Value                                3

2.13
ISO                                        3

2.14
1933 Act                                    3

2.15
1934 Act                                    3

2.16
Non-ISO                                    4

2.17
Option                                        4

2.18
Option Certificate                                4

2.19
Option Price                                    4

2.20
Parent                                        4

2.21
Plan                                        4

2.22
Preexisting Plan                                4

2.23
Rule 16b-3                                    4

2.24
SAR Value                                    4

2.25
Stock                                        4

2.26
Stock Appreciation Right                            4

2.27
Stock Appreciation Right Certificate                    4

2.28
Stock Grant                                    4

2.29
Stock Grant Certificate                            4

2.30
Stock Unit Grant                                5

2.31
Subsidiary                                    5

2.32
Ten Percent Shareholder                            5

§ 3. SHARES AND GRANT LIMITS
5

3.1
Shares Reserved                                5

3.2
Source of Shares                                5

3.3
Use of Proceeds                                6

3.4
Grant Limits                                    6




--------------------------------------------------------------------------------




3.5
Preexisting Plan                                6

§ 4. EFFECTIVE DATE
6

§ 5. COMMITTEE
6

§ 6. ELIGIBILITY
    7

§ 7. OPTIONS
7

7.1
Committee Action                                7

7.2
$100,000 Limit                                7

7.3
Option Price                                    8

7.4    Payment                                    8
7.5
Exercise                                    8

§ 8. STOCK APPRECIATION RIGHTS
9

8.1
Committee Action                                9

8.2
Terms and Conditions                            9

8.3
Exercise                                 10

§ 9. STOCK GRANTS
10

9.1
Committee Action                             10

9.2
Conditions                                 10

9.3
Dividends, Voting Rights and Creditor Status             12

9.4
Satisfaction of Forfeiture Conditions.                 13

9.5
Performance Based Grants and Cash Bonus Alternatives     13

§ 10. NON-TRANSFERABILITY
14

§ 11. SECURITIES REGISTRATION
15

§ 12. LIFE OF PLAN
15

§ 13. ADJUSTMENT
16

13.1
Capital Structure                             16

13.2
Available Shares                             16

13.3
Transactions Described in § 424 of the Code 17

13.4
Fractional Shares                             17

§ 14. CHANGE IN CONTROL
17

§ 15. AMENDMENT OR TERMINATION
18

§ 16. MISCELLANEOUS
18

16.1
Shareholder Rights                             18

16.2
No Contract of Employment                     18















-ii-



--------------------------------------------------------------------------------




16.3
Withholding                                 19

16.4
Construction                                 19

16.5
Other Conditions                             19

16.6
Rule 16b-3                                 19

16.7
Coordination with Employment Agreements and Other

Agreements                              20




















































































-iii-



--------------------------------------------------------------------------------








§ 1.


BACKGROUND AND PURPOSE


The purpose of this Plan is to promote the interest of the Company by
authorizing the Committee to grant Options and Stock Appreciation Rights and to
make Stock Grants, Stock Unit Grants and Cash Bonus Incentives to Eligible
Employees and Directors in order (1) to attract and retain Eligible Employees
and Directors, (2) to provide an additional incentive to each Eligible Employee
or Director to work to increase the value of Stock and (3) to provide each
Eligible Employee or Director with a stake in the future of the Company which
corresponds to the stake of each of the Company's shareholders. This Plan amends
and restates the original 2004 Incentive Stock Plan of the Company as of January
27, 2012.


§ 2.


DEFINITIONS


2.1    Affiliate -- means any organization (other than a Subsidiary) that would
be treated as under common control with the Company under § 414(c) of the Code
if “50 percent” were substituted for “80 percent” in the income tax regulations
under § 414(c) of the Code.


2.2    Board    -- means the Board of Directors of the Company.


2.3    Cash Bonus Incentive -- means a cash bonus incentive, which is granted
under Section 9.5.


2.4    Cash Bonus Incentive Certificate -- means the certificate (whether in
electronic or written form) which sets forth the terms and conditions of a Cash
Bonus Incentive granted under this Plan.


2.5    Change Effective Date -- means either the date which includes the
“closing” of the transaction which makes a Change in Control effective if the
Change in Control is made effective through a transaction which has a “closing”
or the date a Change in Control is reported in accordance with applicable law as
effective to the Securities and Exchange Commission if the Change in Control is
made effective other than through a transaction which has a “closing”.


2.6    Change in Control -- means a change in control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the 1934 Act as in effect at the time of
such "change in control", provided that such a change in control shall be deemed
to have occurred at such time as



--------------------------------------------------------------------------------








(a)
any "person" (as that term is used in Sections 13(d) and 14(d)(2) of the 1934
Act), is or becomes the beneficial owner (as defined in Rule 13d-3 under the
1934 Act) directly or indirectly, of securities representing 20% or more of the
combined voting power for election of directors of the then outstanding
securities of the Company or any successor to the Company;



(b)
during any period of two consecutive years or less, individuals who at the
beginning of such period constitute the Board cease, for any reason, to
constitute at least a majority of the Board, unless the election or nomination
for election of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period;



(c)
the consummation of any reorganization, merger, consolidation or share exchange
which results in the common stock of the Company being changed, converted or
exchanged into or for securities of another corporation (other than a merger
with a wholly-owned subsidiary of the Company) or any dissolution or liquidation
of the Company or any sale or the disposition of 50% or more of the assets or
business of the Company; or



(d)
the consummation of any reorganization, merger, consolidation or share exchange
unless (A) the persons who were the beneficial owners of the outstanding shares
of the common stock of the Company immediately before the consummation of such
transaction beneficially own more than 50% of the outstanding shares of the
common stock of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction and (B) the number of
shares of the common stock of such successor or survivor corporation
beneficially owned by the persons described in § 2.4(d)(A) immediately following
the consummation of such transaction is beneficially owned by each such person
in substantially the same proportion that each such person had beneficially
owned shares of the Company common stock immediately before the consummation of
such transaction, provided (C) the percentage described in § 2.4(d)(A) of the
beneficially owned shares of the successor or survivor corporation and the
number described in § 2.4 (d)(B) of the beneficially owned shares of the
successor or survivor corporation shall be determined exclusively by reference
to the shares of the successor or survivor corporation which result from the
beneficial ownership of shares of common stock of the Company by the

















-2-



--------------------------------------------------------------------------------




persons described in § 2.4(d)(A) immediately before the consummation of such
transaction.


2.7    Code -- means the Internal Revenue Code of 1986, as amended.


2.8    Committee -- means a committee of the Board which shall have at least 2
members, each of whom shall be appointed by and shall serve at the pleasure of
the Board and shall come within the definition of a “non-employee director”
under Rule 16b-3 and an “outside director” under § 162(m) of the Code.


2.9    Company -- means Rock-Tenn Company and any successor to Rock-Tenn
Company.


2.10    Director -- means any member of the Board who is not an employee of the
Company or a Parent or Subsidiary or affiliate (as such term is defined in Rule
405 of the 1933 Act) of the Company.


2.11    Eligible Employee -- means an employee of the Company or any Subsidiary
or Parent or Affiliate to whom the Committee decides for reasons sufficient to
the Committee to make a grant under this Plan. For purposes of the Plan, an
employee of any single-member limited liability company that is disregarded as a
separate entity for federal income tax purposes will be considered to be
employed by the entity that owns such limited liability company.


2.12    Fair Market Value -- means either (a) the closing price on any date for
a share of Stock as reported by The Wall Street Journal or, if The Wall Street
Journal no longer reports such closing price, such closing price as reported by
a newspaper or trade journal selected by the Committee or, if no such closing
price is available on such date, (b) such closing price as so reported in
accordance with § 2.10(a) for the immediately preceding business day, or, if no
newspaper or trade journal reports such closing price or if no such price
quotation is available, (c) the price which the Committee acting in good faith
determines through any reasonable valuation method that a share of Stock might
change hands between a willing buyer and a willing seller, neither being under
any compulsion to buy or to sell and both having reasonable knowledge of the
relevant facts.


2.13    ISO -- means an option granted under this Plan to purchase Stock which
is intended to satisfy the requirements of § 422 of the Code.


2.14    1933 Act -- means the Securities Act of 1933, as amended.


2.15    1934 Act -- means the Securities Exchange Act of 1934, as amended.




















-3-



--------------------------------------------------------------------------------






2.16    Non-ISO -- means an option granted under this Plan to purchase Stock
which is intended to fail to satisfy the requirements of § 422 of the Code.


2.17    Option     -- means an ISO or a Non-ISO which is granted under § 7.


2.18    Option Certificate -- means the certificate (whether in electronic or
written form) which sets forth the terms and conditions of an Option granted
under this Plan.


2.19    Option Price -- means the price which shall be paid to purchase one
share of Stock upon the exercise of an Option granted under this Plan.


2.20    Parent     -- means any corporation which is a parent corporation
(within the meaning of § 424(e) of the Code) of the Company.


2.21    Plan -- means this Amended and Restated Rock-Tenn Company 2004 Incentive
Stock Plan as effective as of the date approved by the shareholders of the
Company on January 27, 2012 and as amended from time to time thereafter.


2.22    Preexisting Plan -- means the following plan, as such plan has been
amended from time to time up to the date this Plan is effective: the 2000
Rock-Tenn Company Incentive Stock Plan.
        
2.23    Rule 16b-3 -- means the exemption under Rule 16b‑3 to Section 16(b) of
the 1934 Act or any successor to such rule.


2.24    SAR Value -- means the value assigned by the Committee to a share of
Stock in connection with the grant of a Stock Appreciation Right under § 8.


2.25    Stock -- means the Class A common stock of the Company.


2.26    Stock Appreciation Right -- means a right which is granted under § 8 to
receive the appreciation in a share of Stock.


2.27    Stock Appreciation Right Certificate -- means the certificate (whether
in electronic or written form) which sets forth the terms and conditions of a
Stock Appreciation Right which is not granted as part of an Option.


2.28    Stock Grant -- means a grant under § 9 which is designed to result in
the issuance of the number of shares of Stock described in such grant rather
than a payment in cash based on the Fair Market Value of such shares of Stock.


2.29    Stock Grant Certificate -- means the certificate (whether in electronic
or written form) which sets forth the terms and conditions of a Stock Grant or a
Stock Unit Grant.












-4-



--------------------------------------------------------------------------------






2.30    Stock Unit Grant -- means a grant under § 9 which is designed to result
in the payment of cash based on the Fair Market Value of the number of shares of
Stock described in such grant rather than the issuance of the number of shares
of Stock described in such grant.


2.31    Subsidiary -- means a corporation which is a subsidiary corporation
(within the meaning of § 424(f) of the Code) of the Company. For purposes of the
Plan, a “corporation” includes any noncorporate entity that is treated as a
corporation under §7701 of the Code.


2.32    Ten Percent Shareholder -- means a person who owns (after taking into
account the attribution rules of § 424(d) of the Code) more than ten percent of
the total combined voting power of all classes of stock of either the Company, a
Subsidiary or Parent.


§ 3.


SHARES AND GRANT LIMITS


3.1    Shares Reserved. There shall (subject to § 13) be reserved for issuance
under this Plan (a) 7,400,000 shares of Stock plus (b) the number of shares of
Stock which would remain available for issuance under each Preexisting Plan if
shares were issued on the effective date of this Plan sufficient to satisfy
grants then outstanding under such plan plus (c) the number of shares of Stock
subject to grants under any Preexisting Plan which are outstanding on the
effective date of this Plan and which are forfeited or expire on or after such
effective date in accordance with the terms of such grants; provided, however,
(d) no more than the number of shares of Stock described in § 3.1(a) shall be
issued in connection with the exercise of ISOs and (e) nothing in this Plan
shall affect any grants under any Preexisting Plan which are outstanding on the
effective date of this Plan until such time, if any, that any shares of Stock
subject to such grants are forfeited or grants respecting any shares of Stock
expire on or after such effective date in accordance with the terms of such
grants.
    
3.2    Source of Shares. The shares of Stock described in § 3.1 shall be
reserved to the extent that the Company deems appropriate from authorized but
unissued shares of Stock and from shares of Stock which have been reacquired by
the Company. All shares of Stock described in § 3.1 shall remain available for
issuance under this Plan until issued pursuant to the exercise of an Option or a
Stock Appreciation Right or issued pursuant to a Stock Grant, and any such
shares of stock which are issued pursuant to an Option, a Stock Appreciation
Right or a Stock Grant which are forfeited thereafter shall again become
available for issuance under this Plan. If the Option Price under an Option is
paid in whole or in part in shares of Stock, if shares of Stock are tendered to
or withheld by the Company in satisfaction of any condition to a Stock Grant, or
if shares of Stock are tendered to or withheld by the
















-5-



--------------------------------------------------------------------------------




Company to satisfy any tax withholding under § 16.3, such shares thereafter
shall not become available for issuance under this Plan. Finally, if shares are
issued pursuant to the exercise of a Stock Appreciation Right, the number of
shares deemed issued upon such exercise for purposes of this § 3.2 shall be the
full number of shares with respect to which appreciation is measured under the
exercised Stock Appreciation Right.


3.3    Use of Proceeds. The proceeds which the Company receives from the sale of
any shares of Stock under this Plan shall be used for general corporate purposes
and shall be added to the general funds of the Company.


3.4    Grant Limits. No Eligible Employee or Director in any calendar year shall
be granted an Option to purchase (subject to § 13) more than 500,000 shares of
Stock or a Stock Appreciation Right based on the appreciation with respect to
(subject to § 13) more than 500,000 shares of Stock, and no Stock Grant or Stock
Unit Grant shall be made to any Eligible Employee or Director in any calendar
year where the Fair Market Value of the Stock subject to such grant on the date
of the grant exceeds $5,000,000. If the Committee pays a cash bonus to an
Eligible Employee or Director pursuant to a Cash Bonus Incentive granted under §
9.5(a), such cash bonus paid in any calendar year to any individual shall not
exceed $5,000,000.


3.5    Preexisting Plan. No grants shall be made under any Preexisting Plan on
or after the date this Plan becomes effective.


§ 4.


EFFECTIVE DATE


The effective date of this Plan shall be the date the shareholders of the
Company (acting at a duly called meeting of such shareholders) approve the
adoption of this Plan, as amended and restated herein.


§ 5.


COMMITTEE


This Plan shall be administered by the Committee. The Committee acting in its
absolute discretion shall exercise such powers and take such action as expressly
called for under this Plan and, further, the Committee shall have the power to
interpret this Plan and (subject to § 14 and § 15 and Rule 16b-3) to take such
other action in the administration and operation of this Plan as the Committee
deems equitable under the circumstances, which action shall be binding on the
Company, on each affected Eligible Employee or Director and on each other person
directly or indirectly affected by such action. Furthermore, the Committee as a
condition to making any grant under this Plan














-6-



--------------------------------------------------------------------------------




to any Eligible Employee or Director shall have the right to require him or her
to execute an agreement which makes the Eligible Employee or Director subject to
non-competition provisions and other restrictive covenants which run in favor of
the Company.


§ 6.


ELIGIBILITY


Only Eligible Employees who are employed by the Company or a Subsidiary or
Parent shall be eligible for the grant of ISOs under this Plan. All Eligible
Employees and all Directors shall be eligible for the grant of Non-ISOs and
Stock Appreciation Rights and for Stock Grants, Stock Unit Grants and Cash Bonus
Incentives under this Plan.


§ 7.


OPTIONS


7.1    Committee Action. The Committee acting in its absolute discretion shall
have the right to grant Options to Eligible Employees and to Directors under
this Plan from time to time to purchase shares of Stock, but the Committee shall
not (subject to § 13) take any action, whether through amendment, cancellation,
replacement grants, or any other means, to reduce the Option Price of any
outstanding Options absent approval of the Company's shareholders or to effect a
cash buyout of any outstanding Option which has an Option Price per share in
excess of the then Fair Market Value per share. Each grant of an Option to an
Eligible Employee or Director shall be evidenced by an Option Certificate, and
each Option Certificate shall set forth whether the Option is an ISO or a
Non-ISO and shall set forth such other terms and conditions of such grant as the
Committee acting in its absolute discretion deems consistent with the terms of
this Plan; however, (a) if the Committee grants an ISO and a Non-ISO to an
Eligible Employee on the same date, the right of the Eligible Employee to
exercise the ISO shall not be conditioned on his or her failure to exercise the
Non-ISO and (b) if the only condition to exercise of the Option is the
completion of a period of service, such period of service shall be no less than
the one (1) year period which starts on the date as of which the Option is
granted unless the Committee determines that a shorter period of service (or no
period of service) better serves the Company's interest.


7.2    $100,000 Limit. No Option shall be treated as an ISO to the extent that
the aggregate Fair Market Value of the Stock subject to the Option which would
first become exercisable in any calendar year exceeds $100,000. Any such excess
shall instead automatically be treated as a Non-ISO. The Committee shall
interpret and administer the ISO limitation set forth in this § 7.2 in
accordance with § 422(d) of the Code, and the Committee shall treat this § 7.2
as in effect only for those periods for which § 422(d) of the Code is in effect.
















-7-



--------------------------------------------------------------------------------




7.3    Option Price. The Option Price for each share of Stock subject to an
Option shall be no less than the Fair Market Value of a share of Stock on the
date the Option is granted; provided, however, if the Option is an ISO granted
to an Eligible Employee who is a Ten Percent Shareholder, the Option Price for
each share of Stock subject to such ISO shall be no less than 110% of the Fair
Market Value of a share of Stock on the date such ISO is granted.


7.4    Payment. The Option Price shall be payable in full upon the exercise of
any Option and, at the discretion of the Committee, an Option Certificate can
provide for the payment of the Option Price either (a) in cash, or (b) by check,
or (c) in Stock which is acceptable to the Committee, or (d) through any
cashless exercise procedure which is effected by an unrelated broker through a
sale of Stock in the open market and which is acceptable to the Committee, or
(e) through any cashless exercise procedure which is acceptable to the
Committee, or (f) in any combination of such forms of payment. Any payment made
in Stock shall be treated as equal to the Fair Market Value of such Stock on the
date the certificate for such Stock (or proper evidence of such certificate) is
presented to the Committee or its delegate in such form as acceptable to the
Committee. Any method for the payment of the Option Price permitted pursuant to
this § 7.4 may be used for the payment of any withholding requirements under §
16.3. Each Option Certificate shall be deemed to include the right to pay the
Option Price in accordance with the procedure described in § 7.4(c) or § 7.4(e).


7.5    Exercise.


(a)
Exercise Period. Each Option granted under this Plan shall be exercisable in
whole or in part at such time or times as set forth in the related Option
Certificate, but no Option Certificate shall make an Option exercisable on or
after the earlier of



(1)
the date which is the fifth anniversary of the date the Option is granted, if
the Option is an ISO and the Eligible Employee is a Ten Percent Shareholder on
the date the Option is granted, or



(2)
the date which is the tenth anniversary of the date the Option is granted, if
the Option is (a) a Non-ISO or (b) an ISO which is granted to an Eligible
Employee who is not a Ten Percent Shareholder on the date the Option is granted.

 
(b)
Termination of Status as Eligible Employee or Director. Subject to § 7.5(a), an
Option Certificate may provide for the



















-8-



--------------------------------------------------------------------------------




exercise of an Option after an Eligible Employee's or a Director's status as
such has terminated for any reason whatsoever, including death or disability.


§ 8.


STOCK APPRECIATION RIGHTS


8.1    Committee Action. The Committee acting in its absolute discretion shall
have the right to grant Stock Appreciation Rights to Eligible Employees and to
Directors under this Plan from time to time, and each Stock Appreciation Right
grant shall be evidenced by a Stock Appreciation Right Certificate or, if such
Stock Appreciation Right is granted as part of an Option, shall be evidenced by
the Option Certificate for the related Option.


8.2    Terms and Conditions.


(a)
Stock Appreciation Right Certificate. If a Stock Appreciation Right is granted
independent of an Option, such Stock Appreciation Right shall be evidenced by a
Stock Appreciation Right Certificate, and such certificate shall set forth the
number of shares of Stock on which the Eligible Employee's or Director's right
to appreciation shall be based and the SAR Value of each share of Stock. Such
SAR Value shall be no less than the Fair Market Value of a share of Stock on the
date that the Stock Appreciation Right is granted. The Stock Appreciation Right
Certificate shall set forth such other terms and conditions for the exercise of
the Stock Appreciation Right as the Committee deems appropriate under the
circumstances, but no Stock Appreciation Right Certificate shall make a Stock
Appreciation Right exercisable on or after the date which is the tenth
anniversary of the date such Stock Appreciation Right is granted.



(b)
Option Certificate. If a Stock Appreciation Right is granted together with an
Option, such Stock Appreciation Right shall be evidenced by an Option
Certificate, the number of shares of Stock on which the Eligible Employee's or
Director's right to appreciation shall be based shall be the same as the number
of shares of Stock subject to the related Option, and the SAR Value for each
such share of Stock shall be no less than the Option Price under the related
Option. Each such Option Certificate shall provide that the exercise of the
Stock Appreciation Right with respect to any share of Stock shall cancel the
Eligible Employee's or Director's right to exercise his or her Option with
respect to such share and, conversely, that



















-9-



--------------------------------------------------------------------------------




the exercise of the Option with respect to any share of Stock shall cancel the
Eligible Employee's or Director's right to exercise his or her Stock
Appreciation Right with respect to such share. A Stock Appreciation Right which
is granted as part of an Option shall be exercisable only while the related
Option is exercisable. The Option Certificate shall set forth such other terms
and conditions for the exercise of the Stock Appreciation Right as the Committee
deems appropriate under the circumstances.


(c)
Minimum Period of Service. If the only condition to exercise of a Stock
Appreciation Right is the completion of a period of service, such period of
service shall be no less than the one (1) year period which starts on the date
as of which the Stock Appreciation Right is granted unless the Committee
determines that a shorter period of service (or no period of service) better
serves the Company's interest.



8.3    Exercise. A Stock Appreciation Right shall be exercisable only when the
Fair Market Value of a share of Stock on which the right to appreciation is
based exceeds the SAR Value for such share, and the payment due on exercise
shall be based on such excess with respect to the number of shares of Stock to
which the exercise relates. An Eligible Employee or Director upon the exercise
of his or her Stock Appreciation Right shall receive a payment from the Company
in cash or in Stock issued under this Plan, or in a combination of cash and
Stock, and the number of shares of Stock issued shall be based on the Fair
Market Value of a share of Stock on the date the Stock Appreciation Right is
exercised. The Committee acting in its absolute discretion shall have the right
to determine the form and time of any payment under this § 8.3.


§ 9.


STOCK GRANTS


9.1    Committee Action. The Committee acting in its absolute discretion shall
have the right to make Stock Grants and Stock Unit Grants to Eligible Employees
and to Directors. Each Stock Grant and each Stock Unit Grant shall be evidenced
by a Stock Grant Certificate, and each Stock Grant Certificate shall set forth
the conditions, if any, under which Stock will be issued under the Stock Grant
or cash will be paid under the Stock Unit Grant and the conditions under which
the Eligible Employee's or Director's interest in any Stock which has been
issued will become non-forfeitable.


9.2    Conditions.






















-10-



--------------------------------------------------------------------------------




(a)
Conditions to Issuance of Stock. The Committee acting in its absolute discretion
may make the issuance of Stock under a Stock Grant subject to the satisfaction
of one, or more than one, condition which the Committee deems appropriate under
the circumstances for Eligible Employees or Directors generally or for an
Eligible Employee or a Director in particular, and the related Stock Grant
Certificate shall set forth each such condition and the deadline for satisfying
each such condition. Stock subject to a Stock Grant shall be issued in the name
of an Eligible Employee or Director only after each such condition, if any, has
been timely satisfied, and any Stock which is so issued shall be held by the
Company pending the satisfaction of the forfeiture conditions, if any, under §
9.2(b) for the related Stock Grant.



(b)
Conditions on Forfeiture of Stock or Cash Payment. The Committee acting in its
absolute discretion may make any cash payment due under a Stock Unit Grant or
Stock issued in the name of an Eligible Employee or Director under a Stock Grant
non-forfeitable subject to the satisfaction of one, or more than one, objective
employment, performance or other condition that the Committee acting in its
absolute discretion deems appropriate under the circumstances for Eligible
Employees or Directors generally or for an Eligible Employee or a Director in
particular, and the related Stock Grant Certificate shall set forth each such
condition, if any, and the deadline, if any, for satisfying each such condition.
An Eligible Employee's or a Director's non-forfeitable interest in the shares of
Stock underlying a Stock Grant or the cash payable under a Stock Unit Grant
shall depend on the extent to which he or she timely satisfies each such
condition. If a share of Stock is issued under this § 9.2(b) before an Eligible
Employee's or Director's interest in such share of Stock is non-forfeitable, (1)
such share of Stock shall not be available for re-issuance under § 3 until such
time, if any, as such share of Stock thereafter is forfeited as a result of a
failure to timely satisfy a forfeiture condition and (2) the Company shall have
the right to condition any such issuance on the Eligible Employee or Director
first signing an irrevocable stock power in favor of the Company with respect to
the forfeitable shares of Stock issued to such Eligible Employee or Director in
order for the Company to effect any forfeiture called for under the related
Stock Grant Certificate.



(c)
Minimum Period of Service. If the only condition to the forfeiture of a Stock
Grant or a Stock Unit Grant is the completion of a period of service, such
period of service shall be no less than the three





















-11-



--------------------------------------------------------------------------------




(3) year period which starts on the date as of which the Stock Grant or Stock
Unit Grant is made unless the Committee determines that a shorter period of
service (or no period of service) better serves the Company's interest.


9.3    Dividends, Voting Rights and Creditor Status.


(a)
Cash Dividends. Except as otherwise set forth in a Stock Grant Certificate, if a
dividend is paid in cash on a share of Stock after such Stock has been issued
under a Stock Grant but before the first date that an Eligible Employee's or a
Director's interest in such Stock (1) is forfeited completely or (2) becomes
completely non-forfeitable, the Company shall pay such cash dividend directly to
such Eligible Employee or Director.



(b)
Stock Dividends. If a dividend is paid on a share of Stock in Stock after such
Stock has been issued under a Stock Grant but before the first date that an
Eligible Employee's or a Director's interest in such Stock (1) is forfeited
completely or (2) becomes completely non-forfeitable, the Company shall hold
such dividend Stock subject to the same conditions under § 9.2(b) as the related
Stock Grant.



(c)
Other. If a dividend (other than a dividend described in § 9.3(a) or § 9.3(b))
is paid with respect to a share of Stock after such Stock has been issued under
a Stock Grant but before the first date that an Eligible Employee's or a
Director's interest in such Stock (1) is forfeited completely or (2) becomes
completely non-forfeitable, the Company shall distribute or hold such dividend
in accordance with such rules as the Committee shall adopt with respect to each
such dividend.



(d)
Voting. Except as otherwise set forth in a Stock Grant Certificate, an Eligible
Employee or a Director shall have the right to vote the Stock issued under his
or her Stock Grant during the period which comes after such Stock has been
issued under a Stock Grant but before the first date that an Eligible Employee's
or Director's interest in such Stock (1) is forfeited completely or (2) becomes
completely non-forfeitable.



(e)
General Creditor Status. Each Eligible Employee and each Director to whom a
Stock Unit grant is made shall be no more than a general and unsecured creditor
of the Company with respect to any cash payable under such Stock Unit Grant.





















-12-



--------------------------------------------------------------------------------






9.4    Satisfaction of Forfeiture Conditions. A share of Stock shall cease to be
subject to a Stock Grant at such time as an Eligible Employee's or a Director's
interest in such Stock becomes non-forfeitable under this Plan, and the
certificate or other evidence of ownership representing such share shall be
transferred to the Eligible Employee or Director as soon as practicable
thereafter.


9.5    Performance Based Grants and Cash Bonus Alternatives.


(a)
General. The Committee shall (where the Committee under the circumstances deems
in the Company's best interest) either (1) make Stock Grants and Stock Unit
Grants or, as an alternative to Stock Grants or Stock Unit Grants, grant Cash
Bonus Incentives to Eligible Employees subject to at least one condition related
to one, or more than one, performance goal based on the performance goals
described in § 9.5(b) which seems likely to result in the Stock Grant or Stock
Unit Grant or Cash Bonus Incentive qualifying as “performance-based
compensation” under § 162(m) of the Code or (2) make Stock Grants or Stock Unit
Grants or grant Cash Bonus Incentives under such other circumstances as the
Committee deems likely to result in an income tax deduction for the Company with
respect to such Stock Grant or Stock Unit Grant or Cash Bonus Incentive. Each
grant of a Cash Bonus Incentive to an Eligible Employee or Director shall be
evidenced by a Cash Bonus Incentive Certificate



(b)
Performance Goals. A performance goal is described in this § 9.5(b) if such goal
relates to (1) the Company's return over capital costs or increases in return
over capital costs, (2) the Company's return on invested capital or increases in
return on invested capital, (3) the Company's operating performance or operating
performance improvement, (4) the Company's safety record, (5) the Company's
customer satisfaction survey, (6) the Company's total earnings or the growth in
such earnings, (7) the Company's consolidated earnings or the growth in such
earnings, (8) the Company's earnings per share or the growth in such earnings,
(9) the Company's net earnings or income or the growth in such earnings or
income, (10) the Company's earnings before interest expense, taxes,
depreciation, amortization and other non-cash items or the growth in such
earnings, (11) the Company's earnings before interest and taxes or the growth in
such earnings, (12) the Company's consolidated net income or the growth in such
income, (13) the value of the Company's common stock or the growth in such
value, (14) the Company's stock price or the growth in such



















-13-



--------------------------------------------------------------------------------




price, (15) the weight or volume of paperboard or containerboard produced or
converted by the Company, (16) the Company's return on assets or the growth on
such return, (17) the Company's cash flow or the growth in such cash flow, (18)
the Company's total shareholder return or the growth in such return, (19) the
Company's expenses or the reduction of such expenses, (20) the Company's sales
or sales growth; (21) the Company's overhead ratios or changes in such ratios,
(22) the Company's expense-to-sales ratios or the changes in such ratios, or
(23) the Company's economic value added or changes in such value added. The
performance goals for the participants will (as the Committee deems appropriate)
be based on criteria related to company-wide performance, division-specific or
other business unit-specific performance (where the Committee can apply the
business criteria on such basis), plant or facility-specific performance,
department-specific performance, personal goal performance or any combination of
the performance-based criteria.


(c)
Alternative Goals. A performance goal under this § 9.5 may be set in any manner
determined by the Committee, including looking to achievement on an absolute or
relative basis in relation to peer groups or indexes. Further, the Committee may
express any goal in alternatives, or in a range of alternatives, as the
Committee deems appropriate or helpful, such as including or excluding (1) any
acquisitions or dispositions, restructurings, discontinued operations,
extraordinary items, and other unusual or non-recurring charges, (2) any event
either not directly related to the operations of the Company or not within the
reasonable control of the Company's management, or (3) the effects of tax or
accounting changes in accordance with U.S. generally accepted accounting
principles.



§ 10.


NON-TRANSFERABILITY


No Option, Stock Grant, Stock Unit Grant, Stock Appreciation Right or Cash Bonus
Incentive shall (absent the Committee's consent) be transferable by an Eligible
Employee or a Director other than by will or by the laws of descent and
distribution, and any Option or Stock Appreciation Right shall (absent the
Committee's consent) be exercisable during an Eligible Employee's or Director's
lifetime only by the Eligible Employee or Director. The person or persons to
whom an Option, Stock Grant, Stock Unit Grant, Stock Appreciation Right or Cash
Bonus Incentive is transferred by


















-14-



--------------------------------------------------------------------------------




will or by the laws of descent and distribution (or with the Committee's
consent) thereafter shall be treated as the Eligible Employee or Director.


§ 11.


SECURITIES REGISTRATION


As a condition to the receipt of shares of Stock under this Plan, the Eligible
Employee or Director shall, if so requested by the Company, agree to hold such
shares of Stock for investment and not with a view of resale or distribution to
the public and, if so requested by the Company, shall deliver to the Company a
written statement satisfactory to the Company to that effect. Furthermore, if so
requested by the Company, the Eligible Employee or Director shall make a written
representation to the Company that he or she will not sell or offer for sale any
of such Stock unless a registration statement shall be in effect with respect to
such Stock under the 1933 Act and any applicable state securities law or he or
she shall have furnished to the Company an opinion in form and substance
satisfactory to the Company of legal counsel satisfactory to the Company that
such registration is not required. Certificates or other evidence of ownership
representing the Stock transferred upon the exercise of an Option or Stock
Appreciation Right or upon the lapse of the forfeiture conditions, if any, on
any Stock Grant may at the discretion of the Company bear a legend to the effect
that such Stock has not been registered under the 1933 Act or any applicable
state securities law and that such Stock cannot be sold or offered for sale in
the absence of an effective registration statement as to such Stock under the
1933 Act and any applicable state securities law or an opinion in form and
substance satisfactory to the Company of legal counsel satisfactory to the
Company that such registration is not required.






§ 12.


LIFE OF PLAN


No Option or Stock Appreciation Right shall be granted or Stock Grant, Stock
Unit Grant or Cash Bonus Incentive made under this Plan on or after the earlier
of:


(1)
the tenth anniversary of the effective date of this Plan (as determined under
§ 4), in which event this Plan otherwise thereafter shall continue in effect
until all outstanding Options, Stock Appreciation Rights and Cash Bonus
Incentives have been exercised in full or no longer are exercisable and all
Stock issued under any Stock Grants





















-15-



--------------------------------------------------------------------------------




under this Plan have been forfeited or have become non-forfeitable, or


(2)
the date on which all of the Stock reserved under § 3 has (as a result of the
exercise of Options or Stock Appreciation Rights granted under this Plan or the
satisfaction of the forfeiture conditions, if any, on Stock Grants) been issued
or no longer is available for use under this Plan, in which event this Plan also
shall terminate on such date.



§ 13.


ADJUSTMENT


13.1    Capital Structure. The grant caps described in § 3.4, the number, kind
or class (or any combination thereof) of shares of Stock subject to outstanding
Options and Stock Appreciation Rights granted under this Plan and the Option
Price of such Options and the SAR Value of such Stock Appreciation Rights as
well as the number, kind or class (or any combination thereof) of shares of
Stock subject to outstanding Stock Grants and Stock Unit Grants made under this
Plan shall be adjusted by the Committee in a reasonable and equitable manner to
preserve immediately after


(a)
any equity restructuring or change in the capitalization of the Company,
including, but not limited to, spin offs, stock dividends, large non-reoccurring
dividends, rights offerings or stock splits, or



(b)
any other transaction described in § 424(a) of the Code which does not
constitute a Change in Control of the Company

the aggregate intrinsic value of each such outstanding Option, Stock
Appreciation Right, Stock Grant and Stock Unit Grant immediately before such
restructuring or recapitalization or other transaction.


13.2    Available Shares. If any adjustment is made with respect to any
outstanding Option, Stock Appreciation Right, Stock Grant or Stock Unit Grant
under § 13.1, then the Committee shall adjust the number, kind or class (or any
combination thereof) of shares of Stock reserved under § 3.1 so that there is a
sufficient number, kind and class of shares of Stock available for issuance
pursuant to each such Option, Stock Appreciation Right, Stock Grant and Stock
Unit Grant as adjusted under § 13.1 without seeking the approval of the
Company's shareholders for such adjustment unless such approval is required
under applicable law or the rules of the stock exchange on which shares of Stock
are traded. Furthermore, the Committee shall have the absolute discretion to
further adjust such number, kind or class (or any combination thereof) of shares
of Stock reserved under § 3.1 in light of any of the events described in
§ 13.1(a) and § 13.1(b) to the extent the Committee acting in good faith
determinates that a














-16-



--------------------------------------------------------------------------------




further adjustment would be appropriate and proper under the circumstances and
in keeping with the purposes of this Plan without seeking the approval of the
Company's shareholders for such adjustment unless such approval is required
under applicable law or the rules of the stock exchange on which shares of Stock
are traded.


13.3    Transactions Described in § 424 of the Code. If there is a corporate
transaction described in § 424(a) of the Code which does not constitute a Change
in Control of the Company, the Committee as part of any such transaction shall
have the right to make Stock Grants, Stock Unit Grants and Option and Stock
Appreciation Right grants (without regard to any limitations set forth under 3.4
of this Plan) to effect the assumption of, or the substitution for, outstanding
stock grants, stock unit grants and option and stock appreciation right grants
previously made by any other corporation to the extent that such corporate
transaction calls for such substitution or assumption of such outstanding stock
grants, stock unit grants and stock option and stock appreciation right grants.
Furthermore, if the Committee makes any such grants as part of any such
transaction, the Committee shall have the right to increase the number of shares
of Stock available for issuance under § 3.1 by the number of shares of Stock
subject to such grants without seeking the approval of the Company's
shareholders for such adjustment unless such approval is required under
applicable law or the rules of the stock exchange on which shares of Stock are
traded.


13.4    Fractional Shares. If any adjustment under this § 13 would create a
fractional share of Stock or a right to acquire a fractional share of Stock
under any Option, Stock Appreciation Right or Stock Grant, such fractional share
shall be disregarded and the number of shares of Stock reserved under this Plan
and the number subject to any Options or Stock Appreciation Right grants and
Stock Grants shall be the next lower number of shares of Stock, rounding all
fractions downward. An adjustment made under this § 13 by the Committee shall be
conclusive and binding on all affected persons.


§ 14.


CHANGE IN CONTROL


If there is a Change in Control of the Company, then as of the Change Effective
Date for such Change in Control any and all conditions to the exercise of all
outstanding Options and Stock Appreciation Rights on such date and any and all
outstanding issuance and forfeiture conditions on any Stock Grants, Stock Unit
Grants and Cash Bonus Incentives on such date automatically shall be deemed 100%
satisfied as of such Change Effective Date, and the Board shall have the right
(to the extent expressly required as part of such transaction) to cancel such
Options, Stock Appreciation Rights, Stock Grants, Stock Unit Grants and Cash
Bonus Incentives after providing each Eligible Employee and Director a
reasonable period to exercise his or her Options, Stock Appreciation Rights and
Cash Bonus Incentives and to take such














-17-



--------------------------------------------------------------------------------




other action as necessary or appropriate to receive the Stock subject to any
Stock Grants and the cash payable under any Stock Unit Grants or Cash Bonus
Incentives; provided, if any issuance or forfeiture condition described in this
§ 14 relates to satisfying any performance goal, such issuance or forfeiture
condition shall be deemed satisfied under this § 14 at the maximum payout,
unless (i) the period during which the performance goal is to be measured has
ended before the Change Effective Date, in which event such issuance or
forfeiture condition shall be based on the actual performance level achieved
during the measurement period, or (ii) the applicable award certificate or other
relevant award document provides otherwise.


§ 15.


AMENDMENT OR TERMINATION


This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, (a) no amendment shall
be made absent the approval of the shareholders of the Company to the extent
such approval is required under applicable law or the rules of the stock
exchange on which shares of Stock are listed and (b) no amendment shall be made
to § 14 on or after the date of any Change in Control which might adversely
affect any rights which otherwise would vest on the related Change Effective
Date. The Board also may suspend granting Options or Stock Appreciation Rights
or making Stock Grants, Stock Unit Grants or Cash Bonus Incentives under this
Plan at any time and may terminate this Plan at any time; provided, however, the
Board shall not have the right unilaterally to modify, amend or cancel any
Option, Stock Appreciation Right granted or Stock Grant or Cash Bonus Incentive
made before such suspension or termination unless (1) the Eligible Employee or
Director consents in writing to such modification, amendment or cancellation or
(2) there is a dissolution or liquidation of the Company or a transaction
described in § 13.1 or § 14.


§ 16.


MISCELLANEOUS


16.1    Shareholder Rights. No Eligible Employee or Director shall have any
rights as a shareholder of the Company as a result of the grant of an Option or
a Stock Appreciation Right pending the actual delivery of the Stock subject to
such Option or Stock Appreciation Right to such Eligible Employee or Director.
An Eligible Employee's or a Director's rights as a shareholder in the shares of
Stock which remain subject to forfeiture under § 9.2(b) shall be set forth in
the related Stock Grant Certificate.


16.2    No Contract of Employment. The grant of an Option, a Stock Appreciation
Right, a Stock Grant, Stock Unit Grant or Cash Bonus Incentive to an


















-18-



--------------------------------------------------------------------------------




Eligible Employee or Director under this Plan shall not constitute a contract of
employment or a right to continue to serve on the Board and shall not confer on
an Eligible Employee or Director any rights upon his or her termination of
employment or service in addition to those rights, if any, expressly set forth
in this Plan or the related Option Certificate, Stock Appreciation Right
Certificate, Stock Grant Certificate or Cash Bonus Incentive Certificate.


16.3    Withholding. Each Option, Stock Appreciation Right, Stock Grant, Stock
Unit Grant and Cash Bonus Incentive shall be made subject to the condition that
the Eligible Employee or Director consents to whatever action the Committee
directs to satisfy the minimum statutory federal and state tax withholding
requirements, if any, which the Company determines are applicable to the
exercise of such Option, Stock Appreciation Right or Cash Bonus Incentive or to
the satisfaction of any forfeiture conditions with respect to Stock subject to a
Stock Grant or Stock Unit Grant issued in the name of the Eligible Employee or
Director. No withholding shall be effected under this Plan which exceeds the
minimum statutory federal and state withholding requirements.


16.4    Construction. All references to sections (§) are to sections (§) of this
Plan unless otherwise indicated. This Plan shall be construed under the laws of
the State of Georgia. Each term set forth in § 2 shall, unless otherwise stated,
have the meaning set forth opposite such term for purposes of this Plan and, for
purposes of such definitions, the singular shall include the plural and the
plural shall include the singular. Finally, if there is any conflict between the
terms of this Plan and the terms of any Option Certificate, Stock Appreciation
Right Certificate, Stock Grant Certificate or Cash Bonus Incentive Certificate,
the terms of this Plan shall control.


16.5    Other Conditions. Each Option Certificate, Stock Appreciation Right
Certificate or Stock Grant Certificate may require that an Eligible Employee or
a Director (as a condition to the exercise of an Option or a Stock Appreciation
Right or the issuance of Stock subject to a Stock Grant) enter into any
agreement or make such representations prepared by the Company, including
(without limitation) any agreement which restricts the transfer of Stock
acquired pursuant to the exercise of an Option or a Stock Appreciation Right or
a Stock Grant or provides for the repurchase of such Stock by the Company.


16.6    Rule 16b-3. The Committee shall have the right to amend any Option,
Stock Grant, Stock Appreciation Right or Cash Bonus Incentive to withhold or
otherwise restrict the transfer of any Stock or cash under this Plan to an
Eligible Employee or Director as the Committee deems appropriate in order to
satisfy any condition or requirement under Rule 16b-3 to the extent Rule 16 of
the 1934 Act might be applicable to such grant or transfer.


























-19-



--------------------------------------------------------------------------------




16.7    Coordination with Employment Agreements and Other Agreements. If the
Company enters into an employment agreement or other agreement with an Eligible
Employee or Director which expressly provides for the acceleration in vesting of
an outstanding Option, Stock Appreciation Right, Stock Grant, Stock Unit Grant
or Cash Bonus Incentive or for the extension of the deadline to exercise any
rights under an outstanding Option, Stock Appreciation Right, Stock Grant, Stock
Unit Grant or Cash Bonus Incentive, any such acceleration or extension shall be
deemed effected pursuant to, and in accordance with, the terms of such
outstanding Option, Stock Appreciation Right, Stock Grant, Stock Unit Grant or
Cash Bonus Incentive and this Plan even if such employment agreement or other
agreement is first effective after the date the outstanding Option, Stock
Appreciation Right or Cash Bonus Incentive was granted or the Stock Grant, Stock
Unit Grant or Cash Bonus Incentive was made.


IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Plan to evidence its adoption of this Plan.


ROCK-TENN COMPANY


By:    /s/ Steven C. Voorhees
Date:     January 27, 2012

































































--------------------------------------------------------------------------------






-20-

